Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Sato et al (US 2011/0106553), in view of Kovacs et al (U.S 2017/0149773).

As to claim 1, Sato discloses a method of providing a service (method in fig.5-7), by an electronic device (body composition meter 1 and 2, par.61, fig.1-2) including at least one biosensor (impedance measuring unit 27 and electrodes 10L, 10R, 11L, 11R, par.62-66, fig.1-2), the method comprising:
measuring by the biosensor a bioelectrical impedance (measuring impedance, par.66 and step 14 in par.70, fig.3) of a user at a first time point to obtain a first value (weight and the body composition are measured in step 30 at present time, par.83, fig.6, wherein body composition is measured using impedance as in step 15, par.66-72, fig.3) representing a biometric information of the user (obtaining biological information including body composition in steps 15-17, par.70-72, fig.2 and);

calculating, by the processor, a difference between a fourth value (weight reduction target, par.73-82, fig.4-5) and the third value (after calculating the weight fluctuation prediction curve in the above manner, the control unit 26 determines whether or not the weight reduction target set at the beginning is achieved by the predicted weight fluctuation, par.19-25 and par.91-93, fig.9-10),
wherein the fourth value is a target value, representing target biometric information of the user input by the user before the second time point (weight reduction 
outputting, by the electronic device (display 21, par.92), information to the user regarding a health management service based on the difference between the fourth value and the third value (determination result is displayed, par.91, a display example of the display unit 21 when the pace of the weight reduction becomes slow and the weight cannot be reduced to the target weight value in the future although the weight reduction is progressing at a pace exceeding the target graph up to the current point, par.21-24 and par.92-93, as best seen in fig.9-10).

Sato disclose the invention substantially as claimed above, but failed to explicitly teach in response to the user passing a predetermined biometric authentication process the electronic device will output information to the user regarding a health management service.
However Kovacs teaches an analogous health monitoring system/device utilizing a scale and plurality of sensors/electrodes for measuring bio-impedance (par.56-58 and par.174, see whole document) to determine plurality of physiological parameters, such as, weight, heart rate, etc., (par.62-68), wherein in response to the user passing a predetermined biometric authentication process the electronic device will output information to the user regarding a health management service (user devices provide authorization data to the scale to authorize communication between the devices. Example authorization data includes data selected from the group consisting of a password, a passcode, a biometric, a cellphone ID, and a combination thereof. A user 

As biometric authentication process is a very well-known process to allow access to health data, and since Sato’s invention teaches the user inputs a specific number/code to the system to access his/her medical data (par.74, fig.4), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to use the user’s biometric data as metrics for identification/authentication to access the user’s medical data, in Sato’s invention, as taught by Kovacs’s invention (par.66-67, 207-2015), without changing its respective function, in order to allow secured access to users medical data.
 
As to claim 6, Sato discloses the method, wherein each of the first value, the second value, the third value, and the fourth value are provided as one among a fat mass, a muscle mass, a body mass index (BMI), a skeletal muscle mass, a fat mass index, a fat free mass index, and a total body water (body composition, body fat percentage, body fat mass, visceral fat percentage, visceral fat mass, subcutaneous fat percentage, subcutaneous fat mass, muscle percentage, muscle mass and the like can be calculated, par.71 and 88-92, fig.4-10).

As to claim 7, Sato discloses the method, wherein the measuring by the biosensor to obtain the first value representing the biometric information of the user at the first time point (obtaining biological information step 16 and 17, par.71-72, fig.3), the 

As to claim 8, Sato discloses the method, wherein the body information comprises at least one among a height, a body weight, a race, an age, and a gender of the user (body specifying information (sex, age, height) of each user, par.15 and par.67, fig.3).

As to claim 9, Sato discloses the method, wherein the outputting information to the user regarding the health management service, the user is informed of a change in a target body weight (weight reduction target, fig.4-10), based on the calculating of the difference between the third value and the fourth value, wherein the third value and the fourth value represent a fat mass of the user (target weight is determined based on body composition including fat mass, par.71).

As to claim 10, Sato discloses the method, wherein the outputting information to the user regarding the health management service, the user is informed of a change in a target body weight (weight reduction target, fig.4-10), based on the calculating of the difference between the third value and the fourth value, wherein the third value and the 

As to claim 12, Sato discloses the method, wherein the outputting information to the user regarding the health management service, the user is informed of an amount of exercise (Exercise is recommended," is preferably displayed after showing the future weight fluctuation prediction curve, par.24 and par.92, fig.9).

As to claim 13, Sato discloses the method, wherein the first value, the second value, the third value, and the fourth value are managed by being linked to identity information (registered number is linked by user’s measured and stored data in S11-S12, such as weight and impedance measured, par.69 and par.74, fig.3).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2011/0106553) and Kovacs et al (U.S 2017/0149773), in further view of Baarman et al (US 2015/0093725).

Sato/ Kovacs combination disclose the invention substantially as claimed above, but failed to explicitly teach wherein the third value and the fourth value represent a BMI of the user.
However Baarman discloses an analogous diet adherence system, using predicted weight loss system, wherein the outputting information to the user regarding the health management service, the user is informed of a change in a target body weight, based 
As BMI is a well-known parameter to determine and/or manage weight loss, and since Sato’s invention teaches using body composition, body fat percentage, body fat mass, visceral fat percentage, visceral fat mass, subcutaneous fat percentage, subcutaneous fat mass, muscle percentage, muscle mass are used as a guideline information beneficial to health management and diet (par.71), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include BMI, as taught by Baarman’s invention, as a beneficial parameter for health management and diet, as taught by Sato’s invention (par.71).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791